       Case 2:18-cv-00284-CMR Document 90 Filed 02/21/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                         MDL 2724
IN RE: GENERIC PHARMACEUTICALS
                                         16-md-2724
PRICING ANTITRUST LITIGATION
                                         HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:                Civil Action Nos.
Ahold USA, Inc., et al. v. Actavis
                                         18-2641
Holdco U.S., Inc. et al.
                                         18-2401
1199SEIU Nat’l Benefit Fund, et          18-3299
al. v. Actavis Holdco US, Inc.           18-2533
                                         18-284
Humana Inc. v. Actavis Elizabeth,
LLC et al.

West Val Pharm., et al. v. Actavis       ORAL ARGUMENT REQUESTED
Holdco U.S., Inc.

The Kroger Co., et al. v. Actavis
Holdco U.S., Inc.



DEFENDANT PERRIGO NEW YORK, INC.’S INDIVIDUAL MOTION TO DISMISS
        PLAINTIFFS’ “OVERARCHING CONSPIRACY” CLAIMS
         Case 2:18-cv-00284-CMR Document 90 Filed 02/21/19 Page 2 of 3




       Pursuant to Fed. R. Civ. P. 12(b)(6), Perrigo New York, Inc. (“Perrigo”) hereby moves to

dismiss the following with prejudice:

1.     With respect to the Direct Purchaser Plaintiffs’ First Amended Complaint [No. 18-2641,

       Dkt. 11], Perrigo hereby moves to dismiss the Complaint against Perrigo;

2.     With respect to the End Payor Plaintiffs’ Complaint [No. 18-2401, Dkt. 2], Perrigo

       hereby moves to dismiss Counts One through Four against Perrigo;

3.     With respect to Plaintiff Humana, Inc.’s Amended Complaint [No. 18-3299, Dkt. 30],

       Perrigo hereby moves to dismiss Counts CVI-CX against Perrigo;

4.     With respect to the Indirect Reseller Plaintiffs’ Amended Overarching Complaint [No.

       18-2533, Dkt. 4], Perrigo hereby moves to dismiss Counts One through Five against

       Perrigo;

5.     With respect to Plaintiffs The Kroger Co., Albertsons Companies LLC, and H.E. Butt

       Grocery Company L.P.’s (“Kroger Plaintiffs”) Complaint [No. 18-284, Dkt. 37], Perrigo

       hereby move to dismiss Count One against Perrigo;

       In support of this Motion, Perrigo relies upon Perrigo’s Memorandum of Law in Support

of Its Individual Motion to Dismiss Plaintiffs’ “Overarching Conspiracy” Claims, which is being

filed contemporaneously with this Motion.

       For all the reasons set forth therein, Plaintiffs’ overarching conspiracy claims against

Perrigo should be dismissed with prejudice.




                                                 2
        Case 2:18-cv-00284-CMR Document 90 Filed 02/21/19 Page 3 of 3




Dated: February 21, 2019                  Respectfully submitted,

                                          /s/ J. Clayton Everett, Jr.
                                          Scott A. Stempel
                                          J. Clayton Everett, Jr.
                                          Tracey F. Milich
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1111 Pennsylvania Avenue, NW
                                          Washington, D.C. 20004
                                          Phone: (202) 739-3000
                                          Fax: (202) 739-3001
                                          scott.stempel@morganlewis.com
                                          clay.everett@morganlewis.com
                                          tracey.milich@morganlewis.com

                                          Harvey Bartle IV
                                          Francis A. DeSimone
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1701 Market Street
                                          Philadelphia, PA 19103
                                          Phone: (215) 963-5000
                                          Fax: (215) 963-5001
                                          harvey.bartle@morganlewis.com
                                          frank.desimone@morganlewis.com

                                          Counsel for Defendant Perrigo New York, Inc.




                                      3
